456 U.S. 867 (1982)
CALIFORNIA
v.
NEVADA
No. 73, Orig.
Supreme Court of United States.
Decided June 10, 1980.
Decree entered June 1, 1982.
ON BILL OF COMPLAINT.
The Report of the Special Master is received and ordered filed.

DECREE
For the purpose of giving effect to the opinion of this Court announced on June 10, 1980, 447 U.S. 125, and the stipulation of the parties entered into on February 5, 1982, and approved by the Special Master:
IT IS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:
1. That the location of the boundary between the States of California and Nevada is as hereafter specified:
Beginning at the Initial Point on the California-Nevada boundary as established under authority of the Act of June 10, 1872, 17 Stat. 358, by Allexey W. Von Schmidt in 1872 as an eight (8) inch square wood post set in a large mound of stone at the intersection to the 42nd parallel of north latitude along the southern boundary of the State of Oregon and the 120th degree of longitude west from Greenwich, each as reported by him; thence running southerly along said 1872 boundary as surveyed and marked by Allexey W. Von Schmidt to a cast iron monument designated as Von Schmidt Milepost 191 on said boundary; thence S 00°09'15".21 W along a line directed toward a standard National Geodetic Survey brass marker cemented in a granite formation and stamped "VS 120, 1981", located at the geographic position of: Latitude 38°53'51".59866 Longitude 120°00'20".93116, a distance of 80,191.63 feet to an intersection in Lake Tahoe with a line extending between two points, the first of which is a standard National Geodetic Survey brass marker cemented *868 in granite and stamped "EAGLE ROCK, 1981," which has a geographic position of: Latitude 39°06'33".17268, Longitude 120°09'38".06504, and the second being a granite stone with copper bolt identified as No. 1 (Initial 1894), being the first monumented point on the California-Nevada Oblique 1893-1899 Boundary survey as determined and marked by the U. S. Coast and Geodetic Survey; thence from said intersection point in Lake Tahoe S 48°46'02".80 E, 21,568.48 feet to said Monument No. 1 (Initial 1894); thence proceeding south-easterly along the oblique California-Nevada boundary line as surveyed and marked by the U. S. Coast and Geodetic Survey under authority of the Act of August 5, 1892, 27 Stat. 357, during the period 1893-1899, to Point No. 1 described in the Interstate Compact Defining the Boundary Between the States of Arizona and California executed on March 12, 1963, being a point common to Point No. 1 described in the Interstate Compact Defining A Portion of the Arizona-Nevada Boundary On The Colorado River, executed February 6, 1960. Bearings, distances, and geographic positions used hereinbefore are based upon the 1927 North American Datum and are denoted on the attached map, Exhibit A, which is incorporated herein by reference.
2. That the intersection of the two lines described herein shall form the only angle point of the true California-Nevada state boundary within the waters of Lake Tahoe, which angle point shall be considered as satisfying the definition of the intersection of the 120th meridian west of Greenwich with the 39th parallel of north latitude as prescribed in the constitutions of California and Nevada.
3. That the necessary expenses incurred by the Special Master incident to this litigation and all other proper expenses incurred jointly by the parties shall be equally borne by the parties.
4. That, except as provided in paragraph 3 herein, each party shall bear its own expenses.
*869 5. That any unexpended funds contributed by the parties to the Special Master for necessary expenses be returned to the parties in proportion to their contributions.